

ASSET PURCHASE AGREEMENT


THIS ASSET PURCHASE AGREEMENT (this "Agreement") is made and entered into as of
this 4th day of August, 2005, by and between IMCOR Pharmaceutical Co., a Nevada
corporation located at P.O. Box 2389, La Jolla, CA 92037 (hereinafter known as
“Seller”) and NanoScan Imaging, LLC, a Pennsylvania limited liability company
located at 2250 Berks Road, Lansdale, PA 19446 (hereinafter known as “Buyer”,
and Buyer and Seller are hereinafter each known as a “Party” and together known
as the “Parties”).


WITNESSETH:


WHEREAS, Seller has been developing N1177, an iodine-based nanoparticulate
contrast agent, and PH-50, the same or a substantially similar compound for a
different indication;


WHEREAS, Seller desires to sell to Buyer, and Buyer desires to buy from Seller,
all of its assets exclusively related to N1177 and PH-50 and the development
thereof (the “Business”), including without limitation intellectual property
rights and all related documentation, manuals, notes, agreements and other
assets necessary or ancillary to the research and development of N1177 and PH-50
(collectively, the “Assets”), all upon the terms and conditions and subject to
the limited exceptions set forth herein;
 
NOW, THEREFORE, in consideration of the mutual representations, warranties,
covenants, and agreements of the parties hereinafter set forth, the parties
hereto, intending to be legally bound, do hereby agree as follows:


ARTICLE I


PURCHASE AND SALE OF ASSETS


1.1 Purchase and Sale of Assets. Upon the terms and subject to the conditions of
this Agreement, Buyer agrees to purchase, accept, and acquire from Seller, and
Seller agrees to sell, transfer, assign, convey, and deliver to Buyer, at the
Closing (as hereinafter defined) in accordance with the terms of the Bill of
Sale attached hereto as Exhibit A, and the Assignment and Assumption Agreement
attached hereto as Exhibit B, all right, title and interest of Seller in and to
the Assets. Without in any way limiting the generality of the foregoing, the
Assets shall include all right, title and interest owned or held by Seller in
the following:


a. N1177, a sterile, 150 mg/ml NanoCrystal®Colloidal Dispersion tested as a
parenteral iodinated x-ray contrast agent intended for use as a CT lung imaging
agent (but with other potential diagnostic applications) which is being
developed under Investigational New Drug application 50,714 (the “IND”), and
PH-50, which has the same or substantially the same formulation and chemical
composition as N1177, but is delivered intravenously and used as a blood pool
agent for enhancing CT imaging of the circulatory system, and all attendant
rights, agreements and technical and other documentation and correspondence,
including but not limited to the following:
 

 
i.
The IND, including without limitation:




 
1.
All IND Annual Reports, company executive summaries, and electronic files [IMCOR
and non-IMCOR]




 
ii
All pharmacology and toxicology reports
 
iii.
All pre-clinical study reports

 
 
 

--------------------------------------------------------------------------------

 

 
1.
All study reports for studies conducted by Photogen/IMCOR (i.e. MPI Research,
Provident Preclinical, imaging studies, toxicology reports, pathology reports,
etc.)

 

 
iv.
Any and all rights (owned or licensed) to patents, copyrights, trademarks,
tradenames, and service marks, and applications or registrations thereof, trade
secrets, know how, processes, technical information and documentation
(“Technical Documentation”), formulas, or other intellectual property relating
or pertaining to the Assets (collectively, the “Intellectual Property Rights”).
      v.  All rights under the License Agreement by and between The General
Hospital Corporation (Massachusetts General Hospital) and Photogen, Inc., dated
as of September 30, 1999 (the “License”), to the extent possible, the
Cooperative Research and Development Agreement (“CRADA”) with the National
Cancer Institute (“NCT”), and any other license, consulting agreement, or other
contract relating to the Assets, including without limitation those set forth on
Schedule 1 attached hereto (together with the License and CRADA, the “Assigned
Contracts”), and any correspondence and other documents relating thereto.      
 
vi.
All cGLP and cGMP (N1177) Drug Product and N1177 and PH-50 Active Pharmaceutical
Ingredient supplies.




b. Business Records. All business, legal, regulatory and marketing records and
documents associated with the Assets, including to the extent they exist
operating records, contractor and supplier documentation and correspondence, all
clinical and regulatory documents, including minutes of meetings and focus
groups, strategy documents and market analysis, asset ledgers, inventory
records, supplier lists, information and data respecting leased or owned
equipment, correspondence and mailing lists, advertising materials and
brochures, and other business records used in the Business (the "Business
Records"). Shipment of the Business Records to the Buyer shall be at the expense
of the Buyer.


c. Authorizations. All known approvals, authorizations, certifications,
consents, variances, permissions, licenses, and permits to or from, or filings,
notices, or recordings to or with, federal, state, and local governmental
authorities or other third parties related to the Business (the
Authorizations").




1.2 Exclusions. The Assets shall not include any other assets of Seller,
including without limitation any cash, investment accounts, accounts receivable,
prepaid expenses, refunds owed for any early cancellations of insurance policies
or benefit plans or any similar cash equivalent assets, stock and minute books
and other corporate records, payroll records and tax returns.
 
ARTICLE II


NO ASSUMPTION OF LIABILITIES


Other than the assumption of any obligations and liabilities accruing after the
Closing Date under the License and the other Assigned Contracts, at and after
the Closing, Buyer shall assume no liabilities of the Seller. 


 
2

--------------------------------------------------------------------------------

 
ARTICLE III


PRICE AND PAYMENT


3.1 Purchase Price. The aggregate purchase price for the Assets (the “Purchase
Price”) shall be One Hundred Seven Thousand Five Hundred Dollars ($107,500).


3.2 Payment. On the Closing Date, Buyer shall pay Seventy One Thousand Five
Hundred Dollars ($71,500) of the Purchase Price to Seller by wire transfer to
Seller’s bank account pursuant to wire instructions provided by Seller, and
Three Thousand Five Hundred Dollars ($3,500) of the Purchase Price by check to
H. Donlon Skerrett as a finder’s fee. Buyer will pay the remaining balance of
Thirty Two Thousand Five Hundred Dollars ($32,500) of the Purchase Price as
follows: (i) Thirty One Thousand Dollars ($31,000) to Seller by wire transfer
upon receipt of the Business Records and written verification that the payment
referenced in Section 3.3 has been made and accepted by MPI as full and complete
recognition and satisfaction of any amounts owing to MPI, and (ii) One Thousand
Five Hundred Dollars ($1,500) by check to H. Donlon Skerrett as a finder’s fee
upon payment of the amount referenced in (i) above..


3.3 Within 10 days of Closing, Seller will pay Ten Thousand Dollars ($10,000) to
MPI as directed by MPI, as full and complete recognition and satisfaction of all
of Seller’s prior obligations to MPI.  


ARTICLE IV


REPRESENTATIONS AND WARRANTIES OF SELLER


Seller hereby represents and warrants to Buyer as follows:


4.1 Organization and Standing of Seller. Seller is a corporation duly organized,
validly existing and in good standing under the laws of the State of Nevada and
is qualified to do business as a foreign corporation and is in good standing in
the State of California and such other states where the failure to be so
qualified and in good standing would affect the ability of Seller to enter into
this Agreement, consummate the transactions contemplated thereby, or to operate
the business of Seller as it has previously been operated.


4.2 Power and Authority; Validity and Enforceability. Seller has the power and
authority to operate its business as it has been and is presently conducted and
to execute, deliver, and perform this Agreement and the other agreements and
instruments to be executed and delivered by it in connection with the
transactions contemplated hereby and thereby, it has taken all necessary action
to authorize the execution and delivery of this Agreement and such other
agreements and instruments and the consummation of the transactions contemplated
hereby and thereby. This Agreement is, and the other agreements and instruments
to be executed and delivered by Seller in connection with the transactions
contemplated hereby shall be, the legal, valid and binding obligations of
Seller, enforceable in accordance with their terms.


4.3 No Conflict. Neither the execution and delivery of this Agreement and the
other agreements and instruments to be executed and delivered in connection with
the transactions contemplated hereby or thereby, nor the consummation of the
transactions contemplated hereby or thereby, will violate or conflict with (1)
the Articles of Incorporation or Bylaws of Seller, (2) to the Seller’s
knowledge, any federal, state, or local law, regulation, ordinance, governmental
restriction, order, judgment, or decree applicable to Seller or the Assets or
Business, or (3) any mortgage, indenture, license, instrument, trust, contract,
agreement, or other commitment or arrangement to which Seller is a party or by
which Seller or any of the Assets is bound.


 
3

--------------------------------------------------------------------------------

 
4.4  Litigation. Except as set forth on Schedule 4.4, there are no pending or
threatened actions, suits, written or oral claims, litigation at law or in
equity, or any proceedings of any kind, whether before a court, an arbitration
or before any commission or administrative or governmental authority or agency
against or involving Seller or any of its assets, including the Assets.


4.5 Required Contract Consents. No approval, authorization, consent, permission,
or waiver to or from, or notice, filing, or recording to or with, any person is
necessary for (1) the execution and delivery of this Agreement and the other
agreements and instruments to be executed and delivered in connection with the
transactions contemplated hereby or thereby by Seller or the consummation by
Seller of the transactions contemplated hereby; (2) the transfer and assignment
to Buyer at Closing of the Assigned Contracts and other Assets, or (3) the
ownership and use of the Assets.


4.6 Asset Encumbrances. There are no liabilities or obligations of Seller with
respect to the Business or the Assets of any kind whatsoever, whether or not
accrued, contingent or absolute, determined or determinable, and there is no
existing condition, situation or set of circumstances, including without
limitation any verbal or written agreements or arrangements between Seller
and/or one of its creditors, shareholder or any third parties, which could
result in such liability or obligation.


4.7  Taxes. There are no liens for taxes other than for current taxes not yet
due and payable upon the Assets.


4.8 Title to Tangible Property. Buyer at Closing shall obtain good and
marketable title to all of the tangible Assets (i.e., raw material, Technical
Documentation, Equipment, and Business Records), free and clear of all title
defects, liens, restrictions, claims, charges, security interests, or other
encumbrances of any nature whatsoever, including any mortgages leases, chattel
mortgages, conditional sales contracts, collateral security arrangements, or
other title or interest retention arrangements. To the Seller’s knowledge, all
of the tangible Assets are in good operating order, condition, and repair,
ordinary wear and tear excepted, and are suitable for use in the ordinary
course. Between March 31, 2005 and the Closing Date, to the Seller’s knowledge,
there has not been any material adverse degradation to the general condition or
value of the Assets, other than in the ordinary course.


4.9 Title to Intellectual Property Rights.


a. Ownership. Seller is the owner of the Intellectual Property Rights that Buyer
shall receive at Closing. Schedule 1.1 sets forth all trademarks and service
marks, all trade names, all copyrights, and all filed patent applications and
issued patents owned or licensed by Seller and used for the operation of the
Business relating to the Assets as heretofore operated.


b. Absence of Claims. No claims have been asserted by any person or entity for
the use of the Intellectual Property Rights, and Seller does not know of any
valid basis for any such claim. The use of the Intellectual Property Rights by
the Seller does not infringe on or misappropriate the patent, trademark,
copyright, trade secret or other intellectual property or ownership rights of
any third party.


4.10 Adequacy of Technical Documentation. The Technical Documentation includes
all documentation used in the Business as well as any pertinent commentary or
explanation that may be necessary to render such materials understandable and
usable by trained personnel in the life sciences diagnostic industry.


 
4

--------------------------------------------------------------------------------

 
4.11 Assigned Contracts. The Assigned Contracts listed in Schedule 1.1
constitute the material contracts, agreements, licenses, and other commitments
and arrangements necessary or advisable for the conduct of the Business and use
of the Assets as previously conducted and used, and an accurate and complete
copy of each of the Assigned Contracts has been supplied to Buyer. Each Assigned
Contract, including the License: (i) sets forth the entire agreement and
understanding between Seller and the other parties thereto; and (ii) is valid,
binding and in full force and effect, and there is no event which has occurred
or exists, which constitutes or which, with notice, the happening of any event
(including the sale of the Assets) and/or the passage of time would constitute a
default or breach under any such Assigned Contract by Seller, or, to Seller’s
knowledge, any other party thereto, or would cause the acceleration of any
obligation of any party thereto or give rise to any right of termination or
cancellation thereof. Seller has no actual knowledge or any reason to believe
that any party to an Assigned Contract will not fulfill its obligations
thereunder. Seller has fulfilled, and has taken all action necessary to enable
it to fulfill when due, all of its obligations under each of the Assigned
Contracts. No notice of any claim or default under any of the Assigned
Contracts, including the License, has been given to or received by Seller. As of
the date hereof, no amounts are due and owing by Seller to any of the other
parties under the License or other Assigned Contracts.


4.12 Employees. Buyer shall have the right, but no obligation, to offer
employment to any former employees of Seller; there are no plans in effect or
commitments for group health insurance, group life insurance, profit-sharing,
pension or retirement or any other plans or benefits to which any of Seller’s
employees may be entitled or which, as a result of the purchase contemplated by
this Agreement, Buyer will be responsible to assume.


4.13 Third-Party Interests or Marketing Rights in Licenses. Seller has not
granted, transferred, or assigned any right or interest in the License, the
other Assigned Contracts, the Technical Documentation, or any other of the
Intellectual Property Rights to any person or entity. There are no contracts,
agreements, licenses, and other commitments and arrangements in effect with
respect to the development, marketing, distribution, licensing, or promotion of
the Assets, Business, the Technical Documentation, or the Intellectual Property
Rights by any independent contractor, distributor, sublicensor, or other
remarketer or sales organization.
4.14 Adequacy of Authorizations; Compliance with Laws. The Authorizations
constitute all approvals, authorizations, certifications, consents, variances,
permissions, licenses, or permits to or from, or filings, notices, or recordings
to or with, federal, state, or local governmental authorities that are required
for the ownership and use of the Assets and the conduct of the Business as
operated by Seller under federal, state and local law, regulation, ordinance,
governmental restriction, and any applicable order, judgment, or decree. Seller
is in compliance with all terms and conditions of such required Authorizations.
All of the Authorizations are in full force and effect, and no suspension or
cancellation of any of them is being threatened, nor will any of the
Authorizations be affected by the consummation of the transactions described in
this Agreement, except to the extent any such Authorizations are transferable
only upon receipt of Required Contract Consents. Seller is in compliance with
all other applicable limitations, restrictions, conditions, standards,
prohibitions, requirements, obligations, schedules, and timetables contained in
any law, regulation, rule or ordinance, order, decree, judgment, notice, or
demand letter issued, entered, promulgated, or approved thereunder relating to
or affecting the Business or the Assets.


4.15 Broker's or Finder's Fees. Seller has not authorized any person to act as
broker or finder or in any other similar capacity in connection with the
transactions contemplated by this Agreement in any manner that may or will
impose liability on Buyer, other than H. Donlon Skerrett, who shall be paid the
finders fee referenced in Section 3.2 hereof.


 
5

--------------------------------------------------------------------------------

 
4.16 Disclosure. No representation, warranty, or statement made by Seller in
this Agreement contains or will contain any untrue statement or omits or will
omit to state any material fact necessary to make the statements contained
herein or therein not misleading.


ARTICLE V


REPRESENTATIONS AND WARRANTIES OF BUYER


Buyer hereby represents and warrants to Seller as follows:


5.1 Organization. Buyer is a limited liability company validly existing and in
good standing under the laws of the Commonwealth of Pennsylvania.


5.2 Power and Authority. Buyer has the requisite power and authority to conduct
its business and to own and lease its properties and assets and to execute,
deliver, and perform this Agreement and the other agreements and instruments to
be executed and delivered by it in connection with the transactions contemplated
hereby and thereby. Buyer has taken all necessary corporate action to authorize
the execution and delivery of this Agreement and such other agreements and
instruments and the consummation of the transactions contemplated hereby and
thereby. This Agreement is, and, when such other agreements and instruments are
executed and delivered, the other agreements and instruments to be executed and
delivered by Buyer in connection with the transactions contemplated hereby and
thereby shall be, the legal, valid, and binding obligation of Buyer, enforceable
in accordance with their terms.


5.3 Broker's or Finder's Fees. Buyer has not authorized any person to act as
broker, finder, or in any other similar capacity in connection with the
transactions contemplated by this Agreement in any manner that may or will
impose liability on Seller.


5.4 No Conflict. Neither the execution and delivery by Buyer of this Agreement
and of the other agreements and instruments to be executed and delivered by
Buyer in connection with the transactions contemplated hereby or thereby, nor
the consummation by Buyer of the transactions contemplated hereby or thereby,
will violate or conflict with (1) to Buyer’s knowledge any federal, state, or
local law, regulation, ordinance, governmental restriction, order, judgment, or
decree applicable to Buyer, or (2) any provision of any governing or
organizational instrument of Buyer.


ARTICLE VI


CONDITIONS TO SELLER'S OBLIGATIONS


Each of the obligations of Seller to be performed hereunder shall be subject to
the satisfaction (or waiver by Seller) at or prior to the Closing Date of each
of the following conditions:


6.1 Representations and Warranties True at Closing Date. Buyer's representations
and warranties contained in this Agreement shall be true and correct on and as
of the Closing Date with the same force and effect as though made on and as of
such date; Buyer shall have complied with the covenants and agreements set forth
herein to be performed by it on or before the Closing Date; and Buyer shall have
delivered to Seller a certificate dated the Closing Date and signed by a duly
authorized officer of Buyer to all such effects.


 
6

--------------------------------------------------------------------------------

 
ARTICLE VII


CONDITIONS TO BUYER'S OBLIGATIONS


Each of the obligations of Buyer to be performed hereunder shall be subject to
the satisfaction (or the waiver by Buyer) at or prior to the Closing Date of
each of the following conditions:


7.1 Representations and Warranties True at Closing Date. Seller's
representations and warranties contained in this Agreement shall be true on and
as of the Closing Date with the same force and effect as though made on and as
of such date; Seller shall have complied with the covenants and agreements set
forth herein to be performed by it on or before the Closing Date; and Seller
shall have delivered to Buyer a certificate dated the Closing Date and signed by
a duly authorized officer of Seller to all such effects.


7.2 Consents. All Required Contract Consents shall have been obtained.


7.3 No Litigation. No Litigation shall be threatened or pending against Buyer or
Seller before any court or governmental agency that, in the reasonable opinion
of counsel for Buyer, is likely to result in the restraint or prohibition of any
such party, or the obtaining of material damages or other relief from such
party, in connection with this Agreement, the consummation of the transactions
contemplated hereby or the Assets to be purchased hereunder.


7.4  Documents Satisfactory in Form and Substance. All agreements, certificates,
and other documents delivered by Buyer to Seller hereunder shall be in form and
substance satisfactory to counsel for Seller, in the exercise of such counsel's
reasonable judgment.


ARTICLE VIII


CLOSING


8.1 Closing. The closing of the purchase and sale of the Assets ("Closing")
shall take place in person or by phone and fax at 12:00 p.m. Eastern Time on
August 4, 2005, or on such other time, date, and place as the parties may agree
(the "Closing Date").


8.2  Actions at Closing. At Closing, Buyer and Seller shall take the following
actions, in addition to such other actions as may otherwise be required under
this Agreement:


a. Copies of Consents. Seller shall deliver to Buyer copies of all Required
Consents.


b. Conveyance Instruments. Seller shall deliver to Buyer the Bill of Sale, the
Assignment and Assumption Agreement, assignments and such other instruments of
conveyance and transfer as Buyer may reasonably request to effect the transfer
and assignment to Buyer of the Assets.


c. Certificates. Each party shall deliver the certificates required under
Section 6.1 and 7.1, respectively, as to the accuracy of the representations and
warranties contained herein, the compliance with the covenants and agreements
contained herein, and the satisfaction of the conditions to Closing contained
herein, as well as a Secretary’s Certificate with incumbency certifying as to
organizational documents and authorizing resolutions of each party.


8.3  Further Assurances. At and after the Closing, without further
consideration, Seller shall take all such other action and shall procure or
execute, acknowledge, and deliver all such further certificates, conveyance
instruments, consents, and other documents as Buyer or its counsel may
reasonably request to vest in Buyer, and perfect Buyer's right, title and
interest in, and enjoyment of, the Assets and the Business, including without
limitation sending any necessary documentation to the Food and Drug
Administration in order to transfer the IND into the name of Buyer or the Patent
and Trademark Office in order to complete the assignment of any Intellectual
Property rights being or intended to be assigned hereunder, and co-signing joint
letters with Buyer to send to material vendors and other parties relevant to the
Business to notify them of the sale of Assets.


 
7

--------------------------------------------------------------------------------

 
ARTICLE IX


INDEMNITY


9.1 Indemnification by Seller. Seller shall indemnify, defend, and hold harmless
Buyer and its respective successors and assigns and the directors, officers,
employees, and agents of each at, and at any time after (subject to the
limitations herein), the Closing, from and against any and all demands, claims,
actions, or causes of action, assessments, losses, damages, liabilities, costs,
and expenses, including reasonable fees and expenses of counsel, other expenses
of investigation, handling, and litigation, and settlement amounts, together
with interest and penalties (collectively, a "Loss" or "Losses"), asserted
against, imposed upon, or incurred by the Buyer, to the extent caused by,
resulting from, or arising out of any of the following:


a. Breach of Representations, Warranties, Covenants or Obligations. Any breach
of any representation, warranty, covenant or obligation of Seller contained in
or made pursuant to this Agreement, including the agreements and other
instruments contemplated hereby.


b. Operation of Business and use of Assets. Any liabilities or obligations of
Seller of any kind or nature whatsoever, whether accrued, absolute, contingent,
or otherwise, known or unknown, arising out of or in connection with the
operation of the Business or the ownership or use of the Assets, or Seller’s or
its affiliates’ assets or business generally, prior to the Closing Date.


c. Failure to Obtain Consents. Any failure to obtain the Required Contract
Consents.


d. Claims. Any of the matters listed in Schedule 4.3 or other claims based upon
operations of the Business prior to the Closing Date.


e. Noncompliance with Bulk Sales Law. Any failure to comply with any "bulk
sales" or similar laws relating to notices to creditors or taxing authorities.


9.2 Indemnification by Buyer. Buyer shall indemnify, defend, and hold harmless
Seller and its respective successors and assigns and the directors, officers,
employees, and agents of each at, and at any time after (subject to the
limitations herein), the Closing, from and against any and all Losses asserted
against, imposed upon, or incurred by the Seller, to the extent arising from any
of the following:


a. Breach of Representations, Warranties, Covenants or Obligations. Any material
breach of any representation, warranty, or obligation of Buyer contained in or
made pursuant to this Agreement, including the agreements and other instruments
contemplated hereby.


b. Operation of Business and Use of Assets. Buyer’s operation of the Business
and use of the Assets from and after the Closing Date, including the assumed
liabilities.


 
8

--------------------------------------------------------------------------------

 
9.3  Procedures for Indemnification. 


a. Each indemnified party shall promptly give notice hereunder to the
indemnifying party after becoming aware of any claim as to which recovery may be
sought against the indemnifying party because of the indemnity in this Article
IX, and, if such indemnity shall arise from the claim of a third party, shall
permit the indemnifying party to assume the defense of any such claim and any
litigation or other proceeding resulting from such claim; provided, that any
indemnified party may, in any event, at its own expense, monitor and participate
in, but not control, the defense of any such claim or litigation.
Notwithstanding the foregoing, the right to indemnification hereunder shall not
be affected by any failure of an indemnified party to give such notice (or by
delay by an indemnified party in giving such notice) unless, and then only to
the extent that, the rights and remedies of the indemnifying party shall have
been prejudiced as a result of the failure to give, or delay in giving, such
notice. The notice required hereunder shall specify the basis for the claim for
indemnification to the extent ascertainable at the time of the notice. Failure
by the indemnifying Party to notify an indemnified party of its election to
defend any such claim or action by a third party within 30 days after notice
thereof shall have been given to the indemnifying party shall be deemed a waiver
by the indemnifying party of its right to defend such claim or action.


b. The indemnifying party shall not, in the defense of such claim or any
litigation resulting therefrom, consent to entry of any judgment (other than a
judgment of dismissal on the merits without costs) or enter into any settlement,
except with the written consent of the indemnified party, which consent shall
not be unreasonably withheld, conditioned or delayed, which does not include as
an unconditional term thereof the giving by the claimant or the plaintiff to the
indemnified party a release from all liability in respect of such claim or
litigation.


c. If the indemnifying party shall not assume the defense of any such claim by a
third party, or litigation resulting therefrom, after receipt of notice from the
indemnified party, the indemnified party may defend against such claim or
litigation in such manner as it deems appropriate.


ARTICLE X


CONFIDENTIALITY


10.1 Confidentiality Obligation of Seller Following Closing. Following the
Closing, except to the extent required to disclose by law, regulation, or a
valid and effective subpoena or order issued by a court of competent
jurisdiction or by a governmental body, Seller shall not disclose to any person
without the prior written consent of Buyer, and not use in any manner
whatsoever, except in order to defend any claim, any non-public, confidential
business or technical information remaining in its possession concerning the
Business or the Assets. Such confidential information specifically includes all
Technical Documentation pertaining to the Assets and the Business, including any
proposed design and specifications for future products and products in
development, marketing plans, and all other technical and business information
concerning the Assets and the Business. Promptly following Closing, Seller shall
surrender to Buyer all materials remaining in its possession containing any such
confidential information, including all copies, extracts, adaptations, and
transcriptions thereof.


10.2  Scope of Confidential Information. For purposes of this Agreement,
information shall not be deemed confidential (1) if such information is
available from public sources; (2) if such information is received from a third
party not under an obligation to keep such information confidential; or (3) if
such information can be shown to have been independently developed by the
recipient.


 
9

--------------------------------------------------------------------------------

 
ARTICLE XI


MISCELLANEOUS


11.1 Entire Agreement. This Agreement (including the Schedules), and the other
certificates, agreements and instruments to be executed and delivered by the
parties in connection with the transactions contemplated hereby, constitutes the
sole understanding of the parties with respect to the subject matter hereof. No
amendment, modification or alteration of the terms or provisions of this
Agreement shall be binding unless the same shall be in writing and duly executed
by the parties hereto.


11.2 Parties Bound by Agreement; Successors and Assigns. The terms, conditions
and obligations of this Agreement shall inure to the benefit of and be binding
upon the parties hereto and the respective successors and assigns thereof.
Without the prior written consent of the other party, Buyer may assign its
rights, duties, or obligations hereunder or any part thereof to any other person
or entity, who shall thereupon become Buyer, provided that at the time of such
assignment Buyer unconditionally and irrevocably guarantees the payment and
performance of any duties or obligations so assigned.


11.3 Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall for all purposes be deemed to be an original and all of
which shall constitute one and the same instrument.


11.4 Headings. The headings of Articles and Sections of this Agreement are
inserted for convenience only and shall not be deemed to constitute part of this
Agreement or to affect the construction hereof.


11.5 Modification and Waiver. Any of the terms or conditions of this Agreement
may be waived in writing at any time by the party that is entitled to the
benefits thereof. No waiver of any of the provisions of this Agreement shall be
deemed to be or shall constitute a waiver of any other provision hereof (whether
or not similar).


11.6 Expenses. Seller and Buyer shall each pay all costs and expenses incurred
by it or on its behalf in connection with this Agreement and the transactions
contemplated hereby, including fees and expenses of its own financial
consultants, accountants, and counsel.


11.7 Notices. Any notice, request, instruction, or other document to be given
hereunder by any party hereto to any other party hereto shall be in writing and
delivered personally or sent by registered or certified mail, postage prepaid,
to a Party as follows:


           
if to Seller
 
Imcor Pharmaceutical Co.
P.O. Box 2389
La Jolla, CA 92037
Attn: Jack DeFranco
if to Buyer to:
 
NanoScan Imaging, LLC
2250 Berks Road
Lansdale, PA 19446
Attn: H. Donlon Skerrett

 
or at such other address for a party as shall be specified by like notice. Any
notice that is delivered personally in the manner provided herein shall be
deemed to have been duly given to the party to whom it is directed upon actual
receipt by such party (or its agent for notices hereunder). Any notice that is
addressed and mailed in the manner herein provided shall be conclusively
presumed to have been duly given to the party to which it is addressed at the
close of business, local time of the recipient, on the third business day after
the day it is so placed in the mail.


 
10

--------------------------------------------------------------------------------

 
11.8 Governing Law. This Agreement shall be construed in accordance with and
governed by the internal laws of the Commonwealth of Pennsylvania without giving
effect to the principles of conflicts of law thereof.. The parties hereby
irrevocably agree to submit to the exclusive jurisdiction of the Court of Common
Pleas of Montgomery County, Pennsylvania or the Federal District Court of the
Third Circuit in Eastern Pennsylvania.


11.9 Public Announcements. Seller and Buyer shall consult with each other before
issuing any
press releases or otherwise making any public statements with respect to this
Agreement and the transactions contemplated hereby. Neither Seller nor Buyer
shall issue any such press release or make any public statement without the
agreement of the other Party, except as such Party's counsel advises in writing
may be required by law, including but not limited to Seller’s obligation to
disclose this Agreement in a Form 8-K.


11.10 Survival. All covenants, agreements, representations and warranties made
herein shall survive the execution and delivery of this Agreement and the
Closing.


IN WITNESS WHEREOF, each of the Parties hereto has caused this Agreement to be
executed on its behalf by its duly authorized representative on the date first
set forth above.



IMCOR PHARMACEUTICAL CO.      NANOSCAN IMAGING, LLC         /s/ Jack DeFranco  
  /s/ H. Donlon Skerrett

--------------------------------------------------------------------------------

Name: Jack DeFranco
Title: Chief Operating Officer
   

--------------------------------------------------------------------------------

Name: H. Donlon Skerrett
Title: Chief Executive Officer

 
 
11

--------------------------------------------------------------------------------

 